Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Pagelof23 PagelID#:1

JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor su

, I ; pplement the filing and
provided by local rules of court. This form, approved by the Judicial! Conference of the u Repte

CIVIL COVER SHEET

nited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

service of pleadings or other papers as required by Jaw, except as
mber 1974, is required for the use of the

leck of Court for the

 

[. (a) PLAINTIFFS
Niles Valentine

Mobile

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

{c) Attomeys (Firm Name, Address, and Telephone Number)

Thomas M. Loper
Loper Law LLC, 452 Government Street, Suite E, Mobile, AL 36602

DEFENDANTS

NOTE:

Attorneys df Known)

 

County of Residence of First Listed Defendant

City of Saraland, Howard Rubenstein, and Warren Stephens

Mobile
CN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

(For Diversity Cases Only}

Ill, CITIZENSHIP OF PRINCIPAL PARTIES (piace an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O01 US. Government 43° Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | 4 1 Incorporated or Principal Place o4 44
of Business In ‘This State
2 US. Government 4 Diversity Citizen of Another State O 2 OO 2  Incerporated ad Principal Place ga5 3
Defendant (indicate Citizenship of Parties in Lem Hi of Business In Another State
Citizen or Subject ofa a 3 QO 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT fficce an “X" in One Box Onty} Click here for: Nature of Suit Code Descriptions.
l CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure C1 423 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 1 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act J 315 Airplane Product Product Liability 1 690 Other 28 USC 157 372%a))
O 140 Negotiable Instrument Liability O) 367 Health Care/ OF 400 State Reapportionment
O 150 Recovery cf Overpayment [1 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act 3 330 Federal Employers’ Product Liability © 830 Patent 4 450 Commerce
O 152 Recovery of Nefaulted Liability 0 368 Asbestos Personal 3 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Exctudes Veterans) 6 345 Marine Product Liability O 840 Trademark Carcupl Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits 6) 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 7 861 HIA (13951 1) 485 Telephone Consumer
O 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
O 190 Other Contzact Product Liability O 389 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(2)) | 0 490 Cable/Sat TV
OO 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 850 Sccurtties/Commodities?
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) Exchange
C1 362 Personal Injury - Product Liability 4 75) Family and Medical G 890 Other Statutory Actions
Medical Malpractice Leave Act 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 0 790 Other Labor Litigation FEDERAL TAX SUITS 5 893 Environmental Matters
© 210 Land Condemnation C1 440 Other Civil Rights Tlabeas Corpus: O 791 Employee Retirement 7 870 Taxes (U.S. Plaintiff 895 Freedom of Information
0 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
(7 230 Rent Lease & Ejectment 1 442 Employment 1 540 Motions to Vacate 0 871 [IRS—Third Party 0 896 Arbitration
4 240 Torts to Land 9 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
J 245 Tort Product Liability Accommodations J 530 General Act/Review or Appeal of
T) 296 All Other Real Property 24 445 Amer, w/Disabilities - | J 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 7) 462 Naturalization Application 1 950 Constitutionality of
77 446 Amer. w/Disabilities ~| 1 540 Mandamus & Other = 7 465 Other {mmigration State Statutes
Other 7 550 Civil Rights Actions
17 448 Fducation 0 555 Prison Condition
T 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

¥. GRIGIN ¢Ptace an "X'" in One Box Oatly)

A] Original 42 Removed from
Proceeding State Court

O 3. Remanded from a4

Appellate Court

VIL CAUSE OF ACTION

Brief description of cause:

 

Remstated or
Reopened
fspecify)

Discrimination and retatiation in employment

5 Transferred from
Another District

8 Multidistrict
Litigation -
Direct File

O& Multidistrict
Litigation -
Transfer

Cite the U.S. Civil Statute under which you are filing (Pe mot cite jurisdictional statutes untess diversi

Rehabilitation Act of 1973, 29 USC §701 and under Section504, 29 USC B04 42 USC § § 1983 and 1988

 

 

 

VII. REQUESTED IN O) CHECK LF THIS IS A CLASS ACTION DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: BU Yes No
VII. RELATED CASE(S) ‘see |
IF ANY (See hustructions). JUDGE ee _ _DOCKET NUMBER —
DATE SIGNATURE OF ATTORNEY OF RECORD
06/11/2020 /sf Thomas M. Loper

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page2of23 PagelD#: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

 

SOUTHERN DIVISION

NILES VALENTINE, *

Plaintiff, *
v. * Civil Action:
CITY OF SARALAND, *
HOWARD RUBENSTEIN, * JURY TRIAL DEMANDED.
in his Individual Capacity and in his *
Official Capacity as Mayor of the City = *
of Saraland, and *
WARREN STEPHENS, *
in his Individual Capacity and in his *
Official Capacity as Public Works *
Superintendent of the City of Saraland, *

Defendants. *

COMPLAINT

COMES NOW, Plaintiff, Niles Valentine, by and through undersigned counsel, and for
his Complaint against the Defendants: City of Saraland; Mayor Howard Rubenstein, in his
Individual Capacity and in his Official Capacity as Mayor of the City of Saraland; and Warren
Stephens in his Individual Capacity and in his Official Capacity as Public Works Superintendent,
alleges as follows:

Nature of Action

1, This is a civi! action for damages and other relief against the City of Saraland,
Mayor Howard Rubenstein, and Public Works Superintendent Warren Stephens under the
Rehabilitation Act of 1973, 29 U.S.C. § 701, ef seg., and under Section 504, 29 U.S.C. § 794, in
particular; the Americans with Disabilities Act, 42 U.S.C. § 12101, ef seq. (“ADA”); and the

First and Fourteenth Amendments to the U.S. Constitution, 42 U.S.C.§§ 1983 and 1988.
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page3of23 PagelD #: 3

Plaintiff has been affected by discrimination and retaliation alleged in the claims set forth below
and seeks permanent relief, including reinstatement, from the unlawful discriminatory practices
involving the terms and conditions of his employment by the Defendants.

2. The Rehabilitation Act and the Americans with Disabilities Act expressly prohibit
discrimination in employment on the basis of disability. See 29 U.S.C. § 791, et seq.; 42 U.S.C.
§ 12101, ef seg. Under the Rehabilitation Act, government entities such as the City of Saraland
cannot discriminate or retaliate against individuals because they have a disability. Further, 42
U.S.C. § 12203 prohibits against retaliation and coercion of any person who has opposed any act
or practice made illegal by the ADA. The United States Constitution prohibits violations of an
individual’s civil rights with § 1983 providing an avenue for enforcement.

Jurisdiction and Venue

3, The parties to this action reside in and/or are located in and do business within the
jurisdiction of this Court. This Court has jurisdiction under 28 U.S.C. § 1331. Venue is proper
pursuant to 28 U.S.C. § 1391(b)(1) and (2).

4, The Defendant City of Saraland is located and does business within this judicial
district and division, and accepts federal money. The Defendants Rubenstein and Stephens are
residents of Mobile County, in this judicial district. This action is brought within the judicial
district wherein the unlawful employment practices were committed, making venue proper under
42 U.S.C. §12101, ef seg., 29 ULS.C. §2601, ef seg., 42 U.S.C. §2000e, ef seq., 28 U.S.C. $1391,
and 29 U.S.C. § 791, 793, and 794,

5. Plaintiff timely filed a charge of disability and retaliation discrimination with the
Equal Employment Opportunity Commission on March 5, 2020 and was issued a Right to Sue

Letter on March 13, 2020. [Attached herewith as Exhibits A and B]. Plaintiff timely files this
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 4of23 PagelD#: 4

action within ninety days of receipt of his Notice of Right to Sue. Plaintiff has fulfilled all other
administrative prerequisites to the filing of this action.
Parties

6. Plaintiff Niles Valentine (“Mr. Valentine”) is an adult male resident of Mobile
County, Alabama and of this judicial district. Plaintiff was employed by the Defendant City of
Saraland under the supervision of Defendants Howard Rubenstein and Warren Stephens at all
material times hereto. Plaintiff suffers from Autism Spectrum Disorder (“Autism”). Plaintiff
was diagnosed on or around 2009. Plaintiff informed the Defendants of his disability during his
employment interview. Plaintiff requested reasonable accommodations for his disability. As
such, Plaintiff was an “employee” of the Defendant within the meaning of the ADA and a
protected “individual” for purposes of the Rehabilitation Act and § 1983 anti-retaliation
protections.

7. Defendant City of Saraland (“City”) is located in the Southern Division of the
Southern District of Alabama and is a governmental entity for purpose of 42 U.S.C. § 1983 and
42 U.S.C. § 1988. The City receives federal financial assistance and employs at least fifty (50)
persons, and otherwise meets the jurisdictional prerequisites of the ADA and Rehabilitation Act.

8. Defendant Howard Rubenstein (“Rubenstein”) is a resident of Mobile County,
Alabama in the Southern Division of the Southern District of Alabama and was an individual
employee responsible for the termination of Mr. Valentine for purposes of 42 U.S.C. § 1983 and
42 U.S.C. § 1988.

9, Defendant Warren Stephens (“Stephens”) is a resident of Mobile County,

Alabama in the Southern Division of the Southern District of Alabama and was an individual
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page5of23 PagelID#:5

employee responsible for the termination of Mr. Valentine for purposes of 42 U.S.C. § 1983 and
42 U.S.C. § 1988.
Factual Allegations Common to All Counts

10. Plaintiff realleges and incorporates by reference paragraphs | through 9 above
with the same force and effect as if fully set out in specific detail herein.

11. Niles Valentine was diagnosed with Autism Spectrum Disorder in the 8" grade.
Autism Spectrum Disorder is a developmental disorder affecting communication and behavior
characterized by difficulty with communication and interacting with other people, restricted
interests and repetitive behaviors, symptoms that affect the person’s ability to function in school,
work, and other areas of life.

12. While taking college classes at Coastal Alabama Community College, formerly
Faulkner State Community College, Mr. Valentine sought assistance from the Alabama
Department of Rehabilitation Services.

13, Local district representative, Jacque Creagh, provided Plaintiff with assistance;
one aspect was job placement assistance.

14, Ms. Creagh knew Warren Stephens, Superintendent at the Public Works
Department of Saraland. She phoned him and provided Stephens with Plaintiff's contact
information in August of 2019. Stephens contacted Mr. Valentine arranging an in-person
interview.

15. During the interview, Mr. Valentine disclosed he had a disability, autism
spectrum disorder, and he needed accommodations consisting of a safe environment, people to

give him time, and not to be harassed at work. Stephens assured Mr. Valentine that a good set of
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page6of23 PagelD #: 6

people worked there, and they were hard workers. He told Mr. Valentine that his disability
would not be an issue.

16. Mr. Valentine began his employment in the Drainage Department of the Public
Works Department for the City of Saraland in August of 2019. After two weeks of employment,
Mr. Valentine started to be harassed, intimidated, threatened, and coerced by his coworkers due
to his communication issues associated with his disability.

17. In November of 2019, a co-worker threatened Mr. Valentine once again. Mr.
Valentine had reached the threshold of being unwilling to take this abuse any longer. He
reported it to his immediate supervisor, Michael Hall, a Public Service Worker II. Mr. Hall
notified Stephens. Mr. Valentine and Stephens met one-on-one in Stephens’ office to discuss the
event and situation. The next day, Stephens called a meeting in the break room with the entire
ditch crew. He advised the employces to get along, do their jobs, and that no one was being
moved to another department. He also said that anyone complaining would “get a free pass out”
of there. Mr. Valentine took that statement to mean if you complained, you would get fired.

18. In December of 2019, Mr. Valentine was threatened, coerced, and intimidated
again by coworkers. He reported this to his immediate supervisor, Michael Hall. Stephens
called a meeting within the hour for the break room. Stephens inquired about the incident.
During the meeting, Mr. Marquis Cheney stated, “How about I beat the shit out of you?” to the
Plaintiff in front of Stephens. Stephens counseled the employees to not discuss anything
amongst themselves and to “just say hi and bye.” During the meeting, Stephens spoke to Mr.
Valentine informing him that “people like you would get a beating on the street.” Stephens
ended the meeting with the similar warning that “anyone breaking the rule would be given a free

pass out” of there.
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 7of23 PagelD#: 7

19, On January 22, 2020, Michael Hall called Mr. Valentine and two other co-
workers in their work truck to go back to the break room for a meeting with Stephens. A co-
worker had made a complaint against Mr. Valentine. Stephens noted to Mr. Valentine that this
was the third incident Mr. Valentine had faced. Stephens said he would be meeting with Mayor
Howard Rubenstein to discuss the Plaintiff's employment. Following this meeting, Mr.
Valentine was sent back to work.

20. The next day, on January 23, 2020, Stephens called Mr. Valentine into his office
before the shift started. Stephens informed Mr. Valentine that he could be fired for any reason.
The Plaintiff was then fired based on the complaints that he had made, and because Stephens felt
he had to call three meetings because of Mr. Valentine’s complaints. Mr. Valentine had rocked
the boat based on his complaints, and Stephens followed through on his threats to give him a
“free pass out” of there if he kept complaining.

21. While Mr. Valentine was terminated, the co-worker who had brought the
complaint on January 22, 2020 was not terminated.

22. The Rehabilitation Act is a federal statute which ensures that no otherwise
qualified individual with a disability shall, solely by reason of her/his disability, be excluded
from the participation in, be denied the benefits of, or be subjected to discrimination under any
program or activity receiving federal financial assistance. The term “program or activity”
includes “a department, agency, special purpose district, or other instrumentality of a State or of
a local government.” 29 U.S.C. 794(b)(1)(A).

23. 42U.S.C. § 1983 makes civilly liable any person who, under color of state,
subjects, or causes to be subjected, any citizen of the United State to the deprivation of any

rights, privileges, or immunities secured by the Constitution.
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page8of23 PagelD #: 8

24. Mr. Valentine was at all times material to this lawsuit a disabled individual under
the ADA and the Rehabilitation Act. Mr. Valentine suffers from Autism Spectrum Disorder, a
mental health condition causing a physical or mental impairment that substantially limits one or
more major life activities.

25. The Defendants intentionally, willfully, and maliciously discriminated and
retaliated against Mr. Valentine by failing to provide his accommodations and by terminating
him because of his disability. The Defendants were aware of Mr. Valentine’s disability. They
did not provide a safe environment for him free of coercion, threats, and intimidation.
Alternatively, and/or additionally, Mr. Valentine was terminated because he sought those
accommodations and advocated for himself to obtain them. When he complained of his
treatment, he was threatened with termination, and eventually terminated.

26. Asa proximate cause of the wrongful acts of Defendants, the Plaintiff avers he
has suffered, and will continue to suffer, economic losses, lost wages, income, mental anguish,
and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,
humiliation and mental distress as a result of the Defendants’ behavior towards him. He has
suffered, and will continue to suffer, lost professional reputation, consequential damages and
other economic losses due to said actions of Defendants. The Defendants’ actions have caused,
and will continue to cause, substantial pecuniary, economic, and monetary losses, loss of
enjoyment of life, and other non-pecuniary losses.

27. The Defendants’ actions were committed negligently, intentionally, knowingly,
maliciously, in bad faith, and/or with reckless disregard for Plaintiff's state and federally

protected rights.
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page9of23 PagelID#:9

COUNT ONE:
DISCRIMINATION UNDER THE REHABILITATION ACT OF 1973

28. Plaintiff realleges and incorporates by reference paragraphs 1 through 27 above
with the same force and effect as if fully set out in specific detail herein.

29. The Rehabilitation Act, as amended, protects qualified individuals with
disabilities from discrimination in programs and activities receiving federal financial assistance.

30. As a result of the City’s actions, alleged herein, it has intentionally and in bad
faith, with gross misjudgment or deliberate indifference, denied Plaintiff federally protected
rights under the Rehabilitation Act; specifically, when Plaintiff was denied accommodations for
his disability and was terminated because of his request for accommodations related to his
disability. Said actions were intentional and either in bad faith, with gross misjudgment, and/or
done with reckless disregard of the Plaintiff's federally protected rights,

31. Asa proximate cause of the wrongful acts of the City, Plaintiff avers that he has
suffered and will continue to suffer, economic losses, lost wages, income, mental anguish and
other compensatory damages. The Plaintiff has suffered, and will continue to suffer, humiliation
and mental distress as a result of the City’s behavior towards him. He has suffered, and will
continue to suffer, mental anguish and lost income from the loss of his job. He has suffered, and
will continue to suffer, lost professional reputation, consequential damages and other economic
losses due to said actions of the City. The City’s actions have caused, and will continue to cause,
substantial pecuniary, economic, and monetary losses, loss of enjoyment of life, and other non-
pecuniary losses.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

(a) Declaratory judgment that the City violated Mr. Valentine’s rights provided to

him by the Rehabilitation Act of 1973;
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 10o0f23 PagelD#: 10

(b) Damages for pecuniary losses suffered by Mr. Valentine, including
compensatory damages for loss of wages, mental anguish, emotional distress
and embarrassment, back pay, and front pay, together with prejudgment
interest at the prevailing rate, in an amount justified by the evidence adduced
at trial;

(c) Liquidated damages in an amount equal to the damages awarded in
accordance with the immediately preceding request;

(d) Punitive damages to deter conduct in the future;

(e) Reinstatement to the same or similar position;

(f) Reasonable attorneys’ fees and costs of suit incurred herein; and

(g} Such other and further relief as the Court deems equitable and proper.

COUNT TWO:
RETALIATION UNDER THE REHABILITATION ACT OF 1973

32. Plaintiff realleges and incorporates by reference paragraphs | through 27 above
with the same force and effect as if fully set out in specific detail herein.

33. The Rehabilitation Act contains an anti-retaliation provision protecting an
individual exercising their rights.

34. The Defendant City has violated the Rehabilitation Act and its supporting
regulations. The City intentionally retaliated against the Plaintiff by terminating him for
requesting accommodations related to his disability and for complaining about his treatment by
City employees related to his disability. Said actions were intentional and either in bad faith,
with gross misjudgment, and/or done with reckless disregard of the Plaintiff's federally protected

rights.
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page11of23 PagelD#: 11

35, Asa proximate cause of the wrongful acts of the City, Plaintiff avers that he has
suffered and will continue to suffer, economic losses, lost wages, income, mental anguish and
other compensatory damages. The Plaintiff has suffered, and will continue to suffer, humiliation
and mental distress as a result of the City’s behavior towards him. He has suffered, and will
continue to suffer, mental anguish and lost income from the loss of his job. He has suffered, and
will continue to suffer, lost professional reputation, consequential damages and other economic
losses due to said actions of the City. The City’s actions have caused, and will continue to cause,
substantial pecuniary, economic, and monetary losses, loss of enjoyment of life, and other non-
pecuniary losses.

36. As a direct and proximate result of City’s violation of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12102, ef seg. and the Rehabilitation Act of 1973, 29 USCS
§ 794, as hereto described, Plaintiff has been compelled to retain the services of counsel in an
effort to enforce the terms and conditions of his employment relationship with the City, and has
thereby incurred, and will continue to incur, legal fees, and costs, the nature and extent of which
are presently unknown. Plaintiff will therefore seek leave of Court to amend this Complaint in
that regard when the same shall be fully and finally ascertained.

37, Under the Rehabilitation Act of 1973, 29 USCS § 794, the City is liable to
Plaintiff in the amount of unpaid wages, and an additional equal amount as liquidated damages,
as well as reasonable attorneys’ fees, and costs.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

(a) Declaratory judgment that the City violated Mr. Valentine’s rights provided to

him by the Rehabilitation Act of 1973;

10
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 12o0f23 PagelD#: 12

(b) Damages for pecuniary losses suffered by Mr. Valentine, including
compensatory damages for loss of wages, mental anguish, emotional distress
and embarrassment, back pay, and front pay, together with prejudgment
interest at the prevailing rate, in an amount justified by the evidence adduced
at trial;

(c) Liquidated damages in an amount equal to the damages awarded in
accordance with the immediately preceding request;

(d)} Punitive damages to deter conduct in the future;

(e) Reinstatement to the same or similar position;

(f) Reasonable attorneys’ fees and costs of suit incurred herein; and

(g) Such other and further relief as the Court deems equitable and proper.

COUNT THREE:
AMERICANS WITH DISABILITIES ACT OF 1990

38. Plaintiff realleges and incorporates by reference paragraphs | through 27 above
with the same force and effect as if fully set out in specific detail herein.

39, This is a civil action for damages against the Defendant City of Saraland for
violations of the Americans with Disabilities Act of 1990, 42 U.S.C, § 12102, ef seq.

40, The City is an “employer” within the meaning of the ADA.

41. The City was aware of the need for accommodations. The City had provided
assurances to the Plaintiff of accommodations, but failed to provide accommodations and

terminated Plaintiff's employment.

11
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 130f23 PagelD#: 13

42. The City caused or attempted to cause, or contributed to, or caused the
continuation of, the discrimination based on a disability in violation of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12102, et seq.

43. As aresult of discrimination, Plaintiff was caused to be injured and damaged; to
have his career adversely impacted; to forgo compensation; to suffer future pecuniary losses; and
to endure mental anguish, emotional distress, physical harm, humiliation, shame, and
embarrassment.

44, Asa direct and proximate cause of the Defendant City’s violations of the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12102, ef seg. and/or the City’s willful,
knowing, and intentional discrimination against him, Plaintiff has suffered and continues to
suffer emotional distress; he has suffered and will continue to suffer a loss of earnings, loss of
ability to earn money, and other employment benefits and job opportunities. The losses are
either permanent or continuing and Plaintiff will suffer the losses in the future.

45. Asa direct and proximate result of the Defendant City’s violations of the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12102, ef seg. and the Rehabilitation Act
of 1973, 29 USCS § 794, as hereto described, Plaintiff has been compelled to retain the services
of counsel in an effort to enforce the terms and conditions of his employment relationship with
the Defendant, and as thereby incurred, and will continue to incur, legal fees and costs, the nature
and extent of which are presently unknown. Plaintiff will therefore seek leave of Court to amend
this Complaint in that regard when the same shall be fully and finally ascertained.

46. Under the Americans with Disabilities Act of 1990, 42 U.S.C. § 12102, ef seq.,

specifically §§ 12205, the City is liable to Plaintiff in the amount of unpaid wages, and in an

12
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page14o0f23 PagelD#: 14

additional equal amount as liquidated damages, as well as reasonable attorneys’ fees, and costs,
and any and all relief permitted under the ADA, including equitable relief.

47, Plaintiff has satisfied alt administrative prerequisites to bringing this claim.

48. Plaintiff has retained the undersigned counsel to bring this action and has agreed
to pay him a reasonable fee for his services.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

(a) Declaratory judgment that the Defendant City of Saraland violated Mr.
Valentine’s rights provided to him by the Americans with Disabilities Act of
1990;

(b) Damages for pecuniary losses suffered by Mr. Valentine, including
compensatory damages for loss of wages, mental anguish, emotional distress
and embarrassment, back pay, and front pay, together with prejudgment
interest at the prevailing rate, in an amount justified by the evidence adduced
at trial;

(c) Liquidated damages in an amount equal to the damages awarded in
accordance with the immediately preceding request;

(d) Punitive damages to deter conduct in the future;

(ec) Reinstatement to the same or similar position;

(f) Reasonable attorneys’ fees and costs of suit incurred herein; and

(g) Such other and further relief as the Court deems equitable and proper.

13
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page15o0f23 PagelD#: 15

COUNT FOUR:
42 U.S.C. § 1983, FOURTEENTH AND FIRST AMENDMENTS

49. Plaintiff realleges and incorporates by reference paragraphs | through 48 above
with the same force and effect as if fully set out in specific detail herein.

50. Under the Equal Protection clause of the Fourteenth Amendment of the United
States Constitution, Plaintiff had a right in his employment with the City, under the direction of
Rubenstein and Stephens, to be free of disability discrimination and of retaliation for opposing
disability discrimination. He had a right under the First Amendment of the United States
Constitution to freedom of speech and to petition the government for redress of grievances. As a
result of the Defendants’ actions, alleged herein, the Defendants have violated the U.S.
Constitutional Equal Protection rights of the Plaintiff, his U.S. Constitutional rights to freedom
of speech, to petition for redress of grievances, and/or his federal statutory rights, which were
clearly established at the time the action was taken and/or of which no reasonable person could
have failed to appreciate that the conduct would violate these rights, under 42 U.S.C. § 1983.

51. The Defendants discriminated and retaliated against the Plaintiff in that they
terminated his employment for seeking accommodations for his disability, for advocating on his
own behalf to receive accommodations and/or services for his disability as required by the
Rehabilitation Act, the ADA and by law, and for reporting discrimination and a hostile work
environment based on his disability. Further, for the same reasons, Plaintiff was retaliated
against by being treated differently because of his disability and by being terminated because of
his disability and by reporting the discrimination and hostile work environment based on his
disability.

52. The Defendants under the color of state law, in violation of 42 U.S.C, § 1983,

purposefully deprived Plaintiff of clearly established federal statutory and constitutional rights

14
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page16o0f23 PagelD#: 16

by subjecting him to intentional and unlawful discriminatory and/or retaliatory practices based
upon his disability and/or his advocacy for himself as described herein; specifically, through the
termination of Plaintiff,

53. During the relevant period of time that the Plaintiff was an employee of the
Defendants, Plaintiff was treated differently than similarly situated employees who are not
disabled and who have not advocated on behalf of themselves related to their disability. Said
treatment of Plaintiff concerned his termination which violated his rights guaranteed to him
under the Fourteenth Amendment of the United States Constitution, 42 U.S.C. § 1983.

54, Plaintiff alleges that the actions of said Defendants in violating his rights under
the Fourteenth Amendment of the United States Constitution and in violating 42 U.S.C. §1983
are official customs and practices of said Defendants. Defendants’ discriminatory acts against
Plaintiff were willful, intentional, deliberate, malicious, and in bad faith. Defendants’
discriminating acts were carried out by final policy and decision makers or based upon a
retaliation by final decision and policy makers.

55, The Defendants violated Plaintiff's First Amendment rights when Defendants
retaliated against Plaintiff for requesting accommodations; and/or advocating on behalf of
himself related to his disability; and/or exercising protected speech rights; and/or opposing
discriminatory practices. Plaintiffs speech falls within the category of speech that is protected
by the First Amendment of the United States Constitution. Plaintiff's speech may be “fairly
characterized as constituting speech on a matter of public concern.” J.R. Bryson vy. City of
Waycross, 888 F.2d 1562, 1565 (11th Cir. 1989). Further, said conduct by the City violated
Plaintiff's First Amendment right to freedom to petition the government for redress of

grievances.

15
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page17of23 PagelD#: 17

56. Asa proximate cause of the wrongful acts of Defendants, Plaintiff avers he has
suffered, and will continue to suffer, economic losses, lost wages and income, mental anguish
and other compensatory damages. The Plaintiff has suffered, and will continue to suffer,
humiliation and mental distress as a result of the Defendants’ behavior toward him. He has
suffered, and will continue to suffer, mental anguish and lost income from the loss of his job. He
has suffered, and will continue to suffer, lost professional reputation, consequential damages and
other economic losses due to said actions of the Defendants. The Defendants’ actions have
caused, and will continue to cause, substantial pecuniary, economic, and monetary losses, loss of
enjoyment of life and other non-pecuniary losses.

57. The Defendants acted with reckless and deliberate indifference to the Plaintiffs
rights when making governmental! decisions which deprived the Plaintiff of his property interest.

58. The Defendants acted under color of state law.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands the following relief:

(a) Declaratory judgment that Defendants violated Mr. Valentine’s constitutional
rights.

(b) Damages for pecuniary losses suffered by Mr. Valentine, including lost
wages, earnings, back pay, and front pay, together with prejudgment interest
at the prevailing rate, in an amount justified by the evidence adduced at trial;

(c) Liquidated damages in an amount equal to the damages awarded in
accordance with the immediately preceding request;

(d) Reinstatement to the same or similar position;

(ce) Reasonable attorneys’ fees and costs of suit incurred herein; and

(f) Such other and further relief as the Court deems equitable and proper.

16
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 18o0f23 PagelD#: 18

PLAINTIFF DEMANDS TRIAL BY A STRUCK JURY ON ALL CLAIMS SO TRIABLE,

Verification of Complaint
I, Niles Valentine, have reviewed the allegations contained in my Complaint against the
Defendants City of Saraland, Mayor Howard Rubenstein, and Warren Stephens. I swear based
on my personal knowledge and beliefs that these allegations are true.

Nous Valibe LO

Niles Valentine

     

_Sworn to on this day of,

(x Diol « Vibe!

Notary ‘

, 2020.

DEBBIE S. AMSBAUGH

My Commission Expires
February 18, 2023

 

Respectfully submitted this 11 day of June, 2020.

/s/ Thomas M. Loper
Thomas M. Loper
ASB #: 8947-057L

LOPER LAW LLC

452 Government Street, Suite E
Mobile, AL 36602

Phone: (251) 288-8308
tloper@loperlawllc.com

Attorney for Plaintiff
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 19o0f23 PagelD#: 19

 

 

 

EEOC Ferm 5 (11/09)
CHARGE OF DISCRIM:NATION | Charge Presented To: Agency(ies) Charge No(s):
This fonn Is affected by th i
tomes ated yin ivecy cl 1874. See eto Baty Act [_] Fera
[x] EEOC 425-2020-00480
and EEOC

 

   
   

  

. Siate of local Ap ancy. ifany

         

 

Daie of Birth

1996

Home Phone (inch Arsa Code) |

(251) 455-2299

Name findicate Mr, MMs. 1 ” Mis) neers ancey
Mr. Niles V. Vafentine

 

 

Street Address City, State and ZIP Code
} 6605 Carolina Court, Mobile, AL 36685

 

. Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Beliave
Discriminated Against Me or Others. (if.more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Mombare =| Phona No. (include Area Code}
CITY OF SARALAND DRAINAGE DEPARTMENT _ 18-100 (251) 675-2103
Street Address City, State and ZIP Code

150 Station Street, Saraland, AL 36571

 

 

 

 

 

Name FEGC Mobits fara No Employeds, Members 3 Phone No. (include Area Coda}
Slreet Address Map 09 8 City, Slate and ZIP Code ”
RECEIVER a _
DATE(S) DISCRIMINATION TOOK PLACE

DISCRIMINATION BASED ON (Check appropriate hoxfes}}
Eariiest Latest

{| RACE ["] COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 12-01-2020 01-23-2020
[x] RETALIATION [| AGE [x] D'SABILITY | GENETIC INFORMATION

["] OTHER (Specity} ] CONTINUING ACTION

THE PARTICULARS ARE {if additional paper is needed, attach extra sheel(s}):
On or about August 10, 2019, | was hired as a Laborer. | was discharged because of my disability.

 

 

Throughout my employment, | repeatedly reported threats of physical harm towards myself and my
family. One member of the crew told others | allegedly made comments | did not make. | informed the
Respondent of the defamation of character and the threats made against me on January 23, 2020. |

was discharged in retaliation for reporting the threats.

| was discriminated and retaliated against in violation of Title | of the Americans with Disabilities Act,
Amendnients Act of 2005.

 

 

‘ want ibis charge filed with both the EEOC and tha State or local Agency, ifany, | | NOTARY ~ When necessary for State and Local Agency Requirements

will advise the agencies If! change my address or phone number and | will
cooperate fully with them In the processing of my charge in accomance with thelr

 

 

 

procedures. E swear or affirm that | have read the above charge and that itis true fo
I declare under penalty of perjury that the above fs true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(monih. day, year}

 

X/S/5]2020

Date narging Party ‘y Signetore

 

 

 

EXHIBIT
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 20 0f 23 PagelD #: 20

EEOC Form 164 (15/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To; Niles V. Valentine From: Mobile Local Office
6605 Carolina Court 63 S Royal Street
Mobile, AL 36685 Suite 504
Mobile, AL 36602
{} On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEGC Charge No. EEOC Representative Telephone No.
Erika LaCour,
425-2020-00480 Locat Office Director (251) 690-2590

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not invoive a disability as defined by the Americans With Disabllities Act.
Tha Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you walted too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determinalion: Based upon its investigation, the EEOC is unable to conclude thai the
information obtained establishes violations of the statutes, . This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construad as having been taisad by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

KR OUOUOO

Olher (briefly stale)

UU

- NOTICE OF SUIT RIGHTS -
{See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time timit for filing sult based on a claim under state law may be different.)

Equal Pay Act {EPA): EPA sults must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behalf A ission.
Sha a lb _ 03/13/2020
eh hat a faded,

Enclosures(s) Erika LaCour, (Date Mailed)
Local Office Director

ce: CITY OF SARALAND DRAINAGE DEPARTMENT
clo Thomas Gaillard, Esq.
Helmsing Leach
P.O, Box 2767
Mobile, AL. 36652
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 210f23 PagelD#: 21

AO 440 (Rev, 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

Niles Vvalentne

 

Plaintiffs)
v,
City of Saraland,
Howard Rubenstein, in his Individual Capacity and in his
Official Capacity,
Varren Stephens, in his Individual Capacity and in his Official
Capacity
Defendant(s)

Civil Action No.

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) City of Saraland

C/O Mayor Howard Rubenstein
943 Saraland Blvd. South
Saraland, AL 36571

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Thomas M. Loper

452 Government Street, Suite E
Mobile, AL 36602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 22 of 23 PagelD #: 22

AO 440 (Rev. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

Niles Valentine

 

Plaintiff(s)
v.
City of Saraland,
Howard Rubenstein, in his Individual Capacity and in his
Official Capacity,
Varren Stephens, in his Individual Capacity and in his Official
Capacity
Defendant(s)

Civil Action No.

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}

Mr. Howard Rubenstein
Mayor of the City of Saraland
943 Saraland Blvd. South
Saraland, AL 36571

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Thomas M. Loper

452 Government Street, Suite E
Mobile, AL 36602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date;

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-00315-JB-M Document1 Filed 06/11/20 Page 23 0f 23 PagelD#: 23

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

Niles Valentine

 

Plaintiffs)
Vv.
City of Saraland,
Howard Rubenstein, in his Individual Capacity and in his
Official Capacity,
Varren Stephens, in his Individual Capacity and in his Official
Capacity

Defendants}

Civil Action No.

Nee Ne ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

Mr. Warren Stephens

Public Works Superintendent
943 Saraland Blvd. South
Saraland, AL 36571

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Thomas M. Loper

452 Government Street, Suite E
Mobile, AL 36602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

SE gnature of Clerk or Deputy Clerk
